Exhibit 10.1

 

EXECUTION VERSION

 

$120,000,000

 

RAMBUS INC.

 

1.125% Convertible Senior Notes due 2018

 

Purchase Agreement

 

 

August 12, 2013

 

J.P. Morgan Securities LLC

Citigroup Global Markets Inc.

Jefferies LLC

As Representatives of the several Initial Purchasers listed in Schedule 1 hereto

 

c/o J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

 

c/o Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

 

c/o Jefferies LLC

520 Madison Avenue

New York, New York 10022

 

Ladies and Gentlemen:

 

Rambus Inc., a Delaware corporation (the “Company”), proposes to issue and sell
to the several initial purchasers listed in Schedule 1 hereto (the “Initial
Purchasers”), for whom you are acting as representatives (the
“Representatives”), $120,000,000 aggregate principal amount of its 1.125%
Convertible Senior Notes due 2018 (the “Underwritten Securities”) and, at the
option of the Initial Purchasers, up to an additional $18,000,000 aggregate
principal amount of its 1.125% Convertible Senior Notes due 2018 (the “Option
Securities”), solely to cover overallotments, if and to the extent that the
Initial Purchasers shall have determined to exercise the option to purchase such
Option Securities granted to the Initial Purchasers in Section 2 hereof.  The
Underwritten Securities and the Option Securities are herein referred to as the
“Securities”.  The Securities will be convertible into cash, and if designated
by the Company, shares (the “Underlying Securities”) of common stock of the
Company, par value $0.001 per share (the “Common Stock”). The Securities will be
issued pursuant to an Indenture to be dated

 

--------------------------------------------------------------------------------


 

as of August 16, 2013 (the “Indenture”) between the Company and U.S. Bank
National Association, as trustee (the “Trustee”).

 

The Company hereby confirms its agreement with the several Initial Purchasers
concerning the purchase and sale of the Securities, as follows:

 

1.                                      The Securities will be sold to the
Initial Purchasers without being registered under the Securities Act of 1933, as
amended (the “Securities Act”), in reliance upon an exemption therefrom.  The
Company has prepared a preliminary offering memorandum dated August 12, 2013
(the “Preliminary Offering Memorandum”) and will prepare an offering memorandum
dated the date hereof (the “Offering Memorandum”) setting forth information
concerning the Company and the Securities.  Copies of the Preliminary Offering
Memorandum have been, and copies of the Offering Memorandum will be, delivered
by the Company to the Initial Purchasers pursuant to the terms of this
Agreement.  The Company hereby confirms that it has authorized the use of the
Preliminary Offering Memorandum, the other Time of Sale Information (as defined
below) and the Offering Memorandum in connection with the offering and resale of
the Securities by the Initial Purchasers in the manner contemplated by this
Agreement.  References herein to the Preliminary Offering Memorandum, the Time
of Sale Information and the Offering Memorandum shall be deemed to refer to and
include any document incorporated by reference therein.

 

At or prior to 9:10 p.m. New York City time, on August 12, 2013 (the “Time of
Sale”), the Company had prepared the following information (collectively, the
“Time of Sale Information”): the Preliminary Offering Memorandum, as
supplemented and amended by the written communications listed on Annex C hereto.

 

2.                                      Purchase and Resale of the Securities by
the Initial Purchasers.  (a)  The Company agrees to issue and sell the
Underwritten Securities to the several Initial Purchasers as provided in this
Agreement, and each Initial Purchaser, on the basis of the representations,
warranties and agreements set forth herein and subject to the conditions set
forth herein, agrees, severally and not jointly, to purchase from the Company
the respective principal amount of Underwritten Securities set forth opposite
such Initial Purchaser’s name in Schedule 1 hereto at a price equal to 97.5% of
the principal amount thereof (the “Purchase Price”) plus accrued interest, if
any, from August 16, 2013 to the Closing Date (as defined below).

 

In addition, the Company agrees to issue and sell the Option Securities to the
several Initial Purchasers as provided in this Agreement, and the Initial
Purchasers, on the basis of the representations, warranties and agreements set
forth herein and subject to the conditions set forth herein, shall have the
option to purchase, severally and not jointly, from the Company the Option
Securities, solely to cover over-allotments, at the Purchase Price plus accrued
interest, if any, from the Closing Date to the date of payment and delivery.

 

If any Option Securities are to be purchased, the amount of Option Securities to
be purchased by each Initial Purchaser shall be the amount of Option Securities
which bears the same ratio to the aggregate amount of Option Securities being
purchased as the amount of

 

2

--------------------------------------------------------------------------------


 

Underwritten Securities set forth opposite the name of such Initial Purchaser in
Schedule 1 hereto (or such amount increased as set forth in Section 10 hereof)
bears to the aggregate amount of Underwritten Securities being purchased from
the Company by the several Initial Purchasers, subject, however, to such
adjustments to eliminate Securities in denominations other than $1,000 as the
Representatives in their sole discretion shall make.

 

The Initial Purchasers may exercise the option to purchase the Option Securities
at any time in whole, or from time to time in part, on or before the thirtieth
day following the date of this Agreement, by written notice from the
Representatives to the Company.  Such notice shall set forth the aggregate
amount of Option Securities as to which the option is being exercised and the
date and time when the Option Securities are to be delivered and paid for which
may be the same date and time as the Closing Date (as hereinafter defined) but
shall not be earlier than the Closing Date nor later than the tenth full
business day (as hereinafter defined) after the date of such notice (unless such
time and date are postponed in accordance with the provisions of Section 10
hereof).  Any such notice shall be given at least two Business Days prior to the
date and time of delivery specified therein.

 

(b)                                 The Company understands that the Initial
Purchasers intend to offer the Securities for resale on the terms set forth in
the Time of Sale Information.  Each Initial Purchaser, severally and not
jointly, represents, warrants and agrees that:

 

(i)                                     it is a qualified institutional buyer
within the meaning of Rule 144A under the Securities Act (a “QIB”) and an
accredited investor within the meaning of Rule 501(a) under the Securities Act;

 

(ii)                                  it has not solicited offers for, or
offered or sold, and will not solicit offers for, or offer or sell, the
Securities by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D under the Securities Act
(“Regulation D”) or in any manner involving a public offering within the meaning
of Section 4(2) of the Securities Act; and

 

(iii)                               it has not solicited offers for, or offered
or sold, and will not solicit offers for, or offer or sell, the Securities as
part of their initial offering except (A) to persons whom it reasonably believes
to be QIBs in transactions pursuant to Rule 144A under the Securities Act
(“Rule 144A”) and in connection with each such sale, it has taken or will take
reasonable steps to ensure that the purchaser of the Securities is aware that
such sale is being made in reliance on Rule 144A and (B) in accordance with the
restrictions set forth in the Offering Memorandum.

 

(c)                                  Each Initial Purchaser acknowledges and
agrees that the Company and, for purposes of the opinions to be delivered to the
Initial Purchasers pursuant to Sections 6(f), 6(g) and 6(h), counsel for the
Company, general counsel for the Company and counsel for the Initial Purchasers,
respectively, may rely upon the accuracy of the representations and warranties
of the Initial Purchasers, and compliance by the Initial Purchasers with their
agreements, contained in paragraph (b) above, and each Initial Purchaser hereby
consents to such reliance.

 

3

--------------------------------------------------------------------------------


 

(d)                                 The Company acknowledges and agrees that the
Initial Purchasers may offer and sell Securities to or through any affiliate of
an Initial Purchaser and that any such affiliate may offer and sell Securities
purchased by it to or through any Initial Purchaser; provided that such offers
and sales shall be made in accordance with the provisions of this Agreement.

 

(e)                                  Payment for the Securities shall be made by
wire transfer in immediately available funds to the account specified by the
Company to the Representatives in the case of the Underwritten Securities, at
the offices of Wilson Sonsini Goodrich & Rosati, Professional Corporation, 650
Page Mill Road, Palo Alto, California 94304 at 10:00 A.M. New York City time on
August 16, 2013, or at such other time or place on the same or such other date,
not later than the fifth business day thereafter, as the Representatives and the
Company may agree upon in writing, or, in the case of the Option Securities, on
the date and at the time and place specified by the Representatives in the
written notice of the Initial Purchasers’ election to purchase such Option
Securities.  The time and date of such payment for the Underwritten Securities 
is referred to herein as the “Closing Date” and the time and date for such
payment for the Option Securities, if other than the Closing Date, is herein
referred to as the “Additional Closing Date”.

 

Payment for the Securities to be purchased on the Closing Date or the Additional
Closing Date, as the case may be, shall be made against delivery to the nominee
of The Depository Trust Company (“DTC”), for the respective accounts of the
several Initial Purchasers of the Securities to be purchased on such date of one
or more global notes representing the Securities (collectively, the “Global
Note”), with any transfer taxes payable in connection with the sale of such
Securities duly paid by the Company.  The Global Note will be made available for
inspection by the Representatives at the offices of the Representatives set
forth above not later than 1:00 P.M., New York City time, on the business day
prior to the Closing Date or the Additional Closing Date, as the case may be.

 

(f)                                   The Company acknowledges and agrees that
the Initial Purchasers are acting solely in the capacity of an arm’s length
contractual counterparty to the Company with respect to the offering of
Securities contemplated hereby (including in connection with determining the
terms of the offering) and not as a financial advisor or a fiduciary to, or an
agent of, the Company or any other person.  Additionally, neither the
Representatives nor any other Initial Purchaser is advising the Company or any
other person as to any legal, tax, investment, accounting or regulatory matters
in any jurisdiction.  The Company shall consult with its own advisors concerning
such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby, and the
Initial Purchasers shall have no responsibility or liability to the Company with
respect thereto. Any review by the Initial Purchasers of the Company, the
transactions contemplated hereby or other matters relating to such transactions
will be performed solely for the benefit of the Initial Purchasers and shall not
be on behalf of the Company.

 

3.                                      Representations and Warranties of the
Company.  The Company represents and warrants to each Initial Purchaser that:

 

4

--------------------------------------------------------------------------------


 

(a)                                 Preliminary Offering Memorandum.  The
Preliminary Offering Memorandum, as of its date, did not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that the Company makes no
representation and warranty with respect to any statements or omissions made in
reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
the Representatives expressly for use in any Preliminary Offering Memorandum, it
being understood and agreed that the only such information furnished by any
Initial Purchaser consists of the information described as such in
Section 7(b) hereof.

 

(b)                                 Time of Sale Information. The Time of Sale
Information, at the Time of Sale, did not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that the Company makes no representation and
warranty with respect to any statements or omissions made in reliance upon and
in conformity with information relating to any Initial Purchaser furnished to
the Company in writing by such Initial Purchaser through the Representatives
expressly for use in such Time of Sale Information, it being understood and
agreed that the only such information furnished by any Initial Purchaser
consists of the information described as such in Section 7(b) hereof.  No
statement of material fact included in the Offering Memorandum has been omitted
from the Time of Sale Information and no statement of material fact included in
the Time of Sale Information that is required to be included in the Offering
Memorandum has been omitted therefrom.

 

(c)                                  Additional Written Communications.  Other
than the Preliminary Offering Memorandum and the Offering Memorandum, the
Company (including its agents and representatives, other than the Initial
Purchasers in their capacity as such) has not made, used, prepared, authorized,
approved or referred to and will not prepare, make, use, authorize, approve or
refer to any “written communication” (as defined in Rule 405 under the
Securities Act) that constitutes an offer to sell or solicitation of an offer to
buy the Securities (each such communication by the Company or its agents and
representatives (other than a communication referred to in clauses (i), (ii) and
(iii) below) an “Issuer Written Communication”) other than (i) the Preliminary
Offering Memorandum, (ii) the Offering Memorandum, (iii) the documents listed on
Annex C hereto, including a term sheet substantially in the form of Annex D
hereto, which constitute part of the Time of Sale Information, and (iv) each
electronic road show and any other written communications approved in writing in
advance by the Representatives.  Each such Issuer Written Communication, when
taken together with the Time of Sale Information, did not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that the Company makes no
representation and warranty with respect to any statements or omissions made in
each such Issuer Written Communication in reliance upon and in conformity with
information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representatives expressly for use
in such Issuer Written Communication, it being understood and agreed that the
only such information furnished by any Initial Purchaser consists of the
information described as such in Section 7(b) hereof.  Each such Issuer Written
Communication, as of its issue date and at all subsequent times through

 

5

--------------------------------------------------------------------------------


 

the completion of the offer and sale of the Securities or until any earlier date
that the Company notified or notifies the Representatives as described in
Section 4(e), did not, does not and will not include any information that
conflicted, conflicts or will conflict with the information contained in the
Time of Sale Information or the Offering Memorandum, including any document
incorporated by reference therein.

 

(d)                                 Offering Memorandum.  As of the date of the
Offering Memorandum and as of the Closing Date and as of the Additional Closing
Date, as the case may be, the Offering Memorandum does not and will not contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Company makes no representation and warranty with respect to any statements or
omissions made in reliance upon and in conformity with information relating to
any Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representatives expressly for use in the Offering
Memorandum, it being understood and agreed that the only such information
furnished by any Initial Purchaser consists of the information described as such
in Section 7(b) hereof.

 

(e)                                  Incorporated Documents.  The documents
incorporated by reference in the Offering Memorandum or the Time of Sale
Information, when filed with the Securities and Exchange Commission (the
“Commission”) conformed or will conform, as the case may be, in all material
respects to the requirements of the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the Commission thereunder (collectively, the
“Exchange Act”) and such documents did not or will not, as the case may be,
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.

 

(f)                                   Financial Statements.  The financial
statements (which term as used in this Agreement includes the related notes and
schedules thereto) included in the Time of Sale Information and the Offering
Memorandum comply in all material respects with the requirements of the Act and
the Exchange Act and fairly present, in all material respects, the financial
position of the Company and its consolidated subsidiaries as of the dates shown
and their results of operations and cash flows for the periods shown, and such
financial statements have been prepared in conformity with the generally
accepted accounting principles in the United States applied on a consistent
basis (“GAAP”).  PricewaterhouseCoopers LLP, which has expressed its opinion
with respect to and certified certain financial statements included in the Time
of Sale Information and the Offering Memorandum, is an independent registered
public accounting firm within the meaning of Regulation S-X under the Act and
the Exchange Act.  Any non-audit services provided by PricewaterhouseCoopers LLP
to the Company have been approved by the audit committee of the Company’s board
of directors to the extent required by the Exchange Act.

 

(g)                                  No Material Adverse Change.  Except as
disclosed in the Time of Sale Information and the Offering Memorandum, since the
date of the latest audited financial statements included in the Time of Sale
Information and the Offering Memorandum, there has been no material adverse
change, or any development or event involving a prospective material adverse
change in the condition (financial or otherwise), business, properties,
operations or

 

6

--------------------------------------------------------------------------------


 

results of operations of the Company and its subsidiaries, taken as a whole, and
there has been no dividend or distribution of any kind declared, paid or made by
the Company with respect to its capital stock; and there has not been any change
in the capital stock of the Company (other than any change in the number of
outstanding shares of Common Stock due to the issuance of shares upon the
exercise of outstanding options or warrants).

 

(h)                                 Organization and Good Standing.  The Company
has been duly incorporated and is validly existing as a corporation in good
standing under the laws of the State of Delaware, with power and authority
(corporate and other) to own, lease and operate its properties and conduct its
business as described in the Time of Sale Information and the Offering
Memorandum; and the Company is duly qualified to do business as a foreign
corporation in good standing in all other jurisdictions in which its ownership
or lease of property or the conduct of its business requires such qualification,
except to the extent that the failure to be so qualified or be in good standing
would not have a Material Adverse Effect (as defined below).

 

(i)                                     Capitalization.  The Company has an
authorized capitalization as set forth in the Time of Sale Information and the
Offering Memorandum under the heading “Capitalization”; except as described in
or expressly contemplated by the Time of Sale Information and the Offering
Memorandum, there are no outstanding rights (including, without limitation,
pre-emptive rights), warrants or options to acquire, or instruments convertible
into or exchangeable for, any shares of capital stock or other equity interest
in the Company or any of its subsidiaries, or any contract, commitment,
agreement, understanding or arrangement of any kind relating to the issuance of
any capital stock of the Company or any such subsidiary, any such convertible or
exchangeable securities or any such rights, warrants or options; the capital
stock of the Company conforms in all material respects to the description
thereof contained in the Time of Sale Information and the Offering Memorandum.

 

(j)                                    Subsidiaries.  Rambus International Ltd.
and Cryptography Research, Inc. are the only Significant Subsidiaries (as such
term is defined in Rule 1-02 of Regulation S-X as promulgated under the Act) of
the Company.

 

(k)                                 Due Authorization.  The Company has full
right, power and authority to execute and deliver this Agreement, the Indenture
and the Securities (collectively, the “Transaction Documents”) and to perform
its obligations hereunder and thereunder; and all action required to be taken
for the due and proper authorization, execution and delivery by it of each of
the Transaction Documents and the consummation by it of the transactions
contemplated thereby or by the Time of Sale Information and the Offering
Memorandum has been duly and validly taken.

 

(l)                                     The Indenture.  The Indenture has been
duly authorized by the Company and, when duly executed and delivered in
accordance with its terms by each of the parties thereto, will constitute a
valid and legally binding agreement of the Company enforceable against the
Company in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or similar laws affecting creditors’ rights generally or by equitable
principles relating to enforceability (collectively, the “Enforceability
Exceptions”).

 

7

--------------------------------------------------------------------------------


 

(m)                             Authorization of Agreement.  This Agreement has
been duly authorized, executed and delivered by the Company.

 

(n)                                 The Securities.  The Securities have been
duly authorized by the Company and, when duly executed, authenticated, issued
and delivered as provided in the Indenture and paid for as provided herein, will
be duly and validly issued and outstanding and will constitute valid and legally
binding obligations of the Company enforceable against the Company in accordance
with their terms, subject to the Enforceability Exceptions, and will be entitled
to the benefits of the Indenture.

 

(o)                                 The Underlying Securities.  Upon issuance
and delivery of the Securities in accordance with this Agreement and the
Indenture, the Securities will be convertible at the option of the holder
thereof into cash and, if applicable, shares of the Underlying Securities in
accordance with the terms of the Securities; the Underlying Securities reserved
for issuance upon conversion of the Securities have been duly authorized and
reserved and, when issued upon conversion of the Securities in accordance with
the terms of the Securities, will be validly issued, fully paid and non
assessable, and the issuance of the Underlying Securities will not be subject to
any preemptive or similar rights.

 

(p)                                 Description of the Securities and
Indenture.  The Securities and the Indenture conform in all material respects to
the description thereof contained in the Time of Sale Information and the
Offering Memorandum.

 

(q)                                 Absence of Defaults and Conflicts.  Each of
(i) the execution, delivery and performance of the Indenture and this Agreement,
and (ii) the issuance and sale of the Securities and compliance with the terms
and provisions thereof and (iii) the issuance and delivery from time to time of
the Underlying Securities by the Company upon conversion of the Securities in
accordance with the terms of the Securities and the provisions of the Indenture
will not result in a breach or violation of any of the terms and provisions of,
or constitute a default under, (A) any statute, any rule, regulation or order of
any governmental agency or body or any court, domestic or foreign, having
jurisdiction over the Company or any subsidiary of the Company or any of their
properties, or (B) any agreement or instrument to which the Company or any such
subsidiary is a party or by which the Company or any such subsidiary is bound or
to which any of the properties of the Company or any such subsidiary is subject,
or (C) the charter or by laws of the Company or any such subsidiary, except, in
the case of clauses (A) and (B) above, to the extent such breach, violation or
default would not reasonably be expected to have a Material Adverse Effect; and
the Company has full power and authority to authorize, issue and sell the
Securities.

 

(r)                                    Absence of Further Requirements.  No
consent, approval, authorization, or order of, or filing or registration with,
any governmental agency or body or any court is required for the consummation of
the transactions contemplated by this Agreement or the Indenture in connection
with the offering, issuance and sale of the Securities by the Company, except
for as may be required by the securities or Blue Sky laws of various states.

 

8

--------------------------------------------------------------------------------


 

(s)                                   Litigation.  Except as disclosed in the
Time of Sale Information and the Offering Memorandum, there are no pending
actions, suits or proceedings against or affecting the Company, any of its
subsidiaries or any of their respective properties that, if determined adversely
to the Company or any of its subsidiaries, (i) would reasonably be expected to
individually or in the aggregate have a Material Adverse Effect, (ii) would
materially and adversely affect the ability of the Company to perform its
obligations under the Indenture or this Agreement, or (iii) which are otherwise
material in the context of the sale of the Securities; and no such actions,
suits or proceedings are to the Company’s knowledge threatened.

 

(t)                                    Title to Property.  Except as disclosed
in the Time of Sale Information and the Offering Memorandum, the Company and its
subsidiaries have good and marketable title to all real properties and all other
properties and assets owned by them, in each case free from liens, encumbrances
and defects that could reasonably be expected to have a Material Adverse Effect;
and except as disclosed in the Time of Sale Information and the Offering
Memorandum, the Company and its subsidiaries hold any leased real or personal
property under valid and enforceable (as to the Company) leases with no
exceptions that could reasonably be expected to have a Material Adverse Effect.

 

(u)                                 Possession of Intellectual Property.  The
Company and its subsidiaries own or possess the legal right to use all
trademarks, trade names, copyrights, domain names, trade secrets, and, to the
Company’s knowledge, patent rights, licenses and other similar rights
(collectively, “Intellectual Property Rights”) necessary to conduct their
businesses as now conducted, (as described in the Time of Sale Information and
the Offering Memorandum), and except as disclosed in the Time of Sale
Information and the Offering Memorandum, the expected expiration of any of such
Intellectual Property Rights would not reasonably be expected to result in a
Material Adverse Effect.  Except as disclosed in the Time of Sale Information
and the Offering Memorandum, the Intellectual Property Rights owned by the
Company or its subsidiaries and, to the knowledge of the Company, the
Intellectual Property Rights licensed to the Company or its subsidiaries have
not been finally adjudged invalid or unenforceable, in whole or in part.  Except
as disclosed in the Time of Sale Information and the Offering Memorandum, there
is no pending or to the knowledge of the Company, threatened action, suit,
proceeding or claim by others challenging the validity, enforceability or scope
of any Intellectual Property Rights that would be reasonably expected to result
in a Material Adverse Effect.  Except as disclosed in the Time of Sale
Information and the Offering Memorandum, there is no pending or to the knowledge
of the Company, threatened action, suit, proceeding or claim by others
challenging the Company’s rights in or to any Intellectual Property Rights that
would be reasonably expected to result in a Material Adverse Effect.  Except as
disclosed in the Time of Sale Information and Offering Memorandum, neither the
Company nor any of its subsidiaries has received any notice of a claim of
infringement, misappropriation or conflict with Intellectual Property Rights of
others, which infringement, misappropriation or conflict, if the subject of an
unfavorable decision, would result in a Material Adverse Effect.  Except as
disclosed in the Time of Sale Information and Offering Memorandum, the Company
is not a party to or bound by any options, licenses or agreements with respect
to the Intellectual Property Rights of any other person or entity that are
required to be set forth in the Time of Sale Information and Offering
Memorandum.  None of the technology or intellectual property used by

 

9

--------------------------------------------------------------------------------


 

the Company or its subsidiaries in their businesses has been obtained or is
being used by the Company or its subsidiaries (i) in violation of any
contractual obligation to which the Company or its subsidiaries is a party or,
(ii) to the Company’s knowledge, otherwise in material violation of the rights
of any persons.  Except as disclosed in the Time of Sale Information and
Offering Memorandum, the licenses that the Company has entered into in
connection with its Intellectual Property and which are required to be filed
with the Commission and are currently in effect, including, but not limited to,
cross-license agreements, royalty-generating contracts and international
licenses (the “Material Contracts”) are valid, binding (as to the Company) and,
to its knowledge, the other party and remain in full force and effect and the
Company has not received any notice of any material breach or any material
default under such agreement which breach or default has not been cured or
waived and neither the Company, nor to the knowledge of the Company, any other
party to the Material Contracts, is currently in material breach or default of
any Material Contract.

 

(v)                                 Investment Company Act.  The Company is not
an open-end investment company, unit investment trust or face amount certificate
company that is or is required to be registered under Section 8 of the United
States Investment Company Act of 1940 (the “Investment Company Act”) and the
Company is not and, after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof as described in the Time
of Information and the Offering Memorandum, will not be an “investment company”
as defined in the Investment Company Act.

 

(w)                               Taxes.  The Company and its subsidiaries have
paid all federal, state, local and foreign taxes and filed all tax returns
required to be paid or filed through the date hereof, except where the failures
to pay or file would not have a Material Adverse Effect (as defined below); and
except as otherwise disclosed in the Time of Sale Information and the Offering
Memorandum, there is no tax deficiency that has been, or could reasonably be
expected to be, asserted against the Company or any of its subsidiaries or any
of their respective properties or assets, except for such tax deficiencies as
would not have a Material Adverse Effect.

 

(x)                                 Licenses and Permits.  The Company and its
subsidiaries possess adequate certificates, authorities or permits issued by
appropriate governmental agencies or bodies necessary to conduct the business
now operated by them and have not received any notice of proceedings relating to
the revocation or modification of any such certificate, authority or permit
that, if determined adversely to the Company or any of its subsidiaries, would
individually or in the aggregate have a material adverse effect on the condition
(financial or other), business, properties or results of operations of the
Company and its subsidiaries taken as a whole (“Material Adverse Effect”).

 

(y)                                 No Labor Disputes.  No labor dispute with
the employees of the Company or any subsidiary exists or, to the knowledge of
the Company, is imminent that could reasonably be expected to result in a
Material Adverse Effect.

 

(z)                                  Environmental Laws.  Except as disclosed in
the Time of Sale Information and Offering Memorandum, neither the Company nor
any of its subsidiaries (i) is, to the Company’s

 

10

--------------------------------------------------------------------------------


 

knowledge, in violation of any statute, any rule, regulation, decision or order
of any governmental agency or body or any court, domestic or foreign, relating
to the use, disposal or release of hazardous or toxic substances or relating to
the protection or restoration of the environment or human exposure to hazardous
or toxic substances  (collectively, “Environmental Laws”), (ii) owns or operates
any real property that to the Company’s knowledge is contaminated with any
substance that is subject to any Environmental Laws, (iii) is, to the Company’s
knowledge, liable for any off site disposal or contamination pursuant to any
Environmental Laws, or (iv) is, to the Company’s knowledge, subject to any claim
relating to any Environmental Laws, which violation, contamination, liability or
claim would reasonably be expected to individually or in the aggregate have a
Material Adverse Effect; and the Company is not aware of any pending
investigation which would reasonably be expected to lead to such a claim.

 

(aa)                          Internal and Disclosure Controls.  The Company
maintains a system of internal accounting controls sufficient to provide
reasonable assurances that (i) transactions are executed in accordance with
management’s general or specific authorization; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP or any other criteria applicable to such statements and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.  The Company maintains disclosure controls and procedures (as such
term is defined in Rule 13a-15(e) and 15d-15(e) under the Exchange Act)
sufficient to provide reasonable assurance that information required to be
disclosed by the Company in the reports that it will file or submit under the
Exchange Act is recorded, processed, summarized and reported, within the time
periods specified in the rules and forms of the Commission, including, without
limitation, controls and procedures designed to reasonably ensure that
information required to be disclosed by the Company in the reports that it will
file or submit under the Exchange Act is accumulated and communicated to the
Company’s management, including its principal executive officer or officers and
its principal financial officer or officers, as appropriate to allow timely
decisions regarding required disclosure.

 

(bb)                          Exchange Act Reporting.  The Company is subject to
the reporting requirements of either Section 13 or Section 15(d) of the Exchange
Act and files reports with the Commission on the Electronic Data Gathering,
Analysis, and Retrieval (“EDGAR”) system.

 

(cc)                            Exhibit Filings.  The Company has filed all
agreements or instruments required to be filed with the Commission under the
Exchange Act pursuant to Item 601(b)(10) of Regulation S-K.

 

(dd)                          No Unlawful Payments.  None of the Company, its
subsidiaries and, to the knowledge of the Company, any director, officer, agent,
employee or other person acting on behalf of the Company or any of its
subsidiaries has (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the Foreign Corrupt

 

11

--------------------------------------------------------------------------------


 

Practices Act of 1977; or (iv) made any bribe, rebate, payoff, influence
payment, kickback or other unlawful payment.

 

(ee)                            Compliance with Money Laundering Laws.  The
operations of the Company and its subsidiaries are and have been conducted at
all times in compliance with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company, threatened.

 

(ff)                              Compliance with OFAC.  None of the Company,
its subsidiaries and to the knowledge of the Company, any director, officer,
agent, employee or affiliate of the Company or any of its subsidiaries is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Department of the Treasury (“OFAC”); and the Company
will not directly or indirectly use the proceeds of the offering of the
Securities hereunder, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity, for
the purpose of financing the activities of any person currently subject to any
U.S. sanctions administered by OFAC.

 

(gg)                            Use of Proceeds. The Company intends to use the
net proceeds received in connection with this offering in the manner described
in the “Use of Proceeds” section of the Time of Sale Information and the
Offering Memorandum.

 

(hh)                          No Finder’s Fees.  Except as disclosed in the Time
of Sale Information and the Offering Memorandum, there are no contracts,
agreements or understandings between the Company and any person that would give
rise to a valid claim against the Company or any Initial Purchaser for a
brokerage commission, finder’s fee or other like payment in connection with the
transactions contemplated by this Agreement.

 

(ii)                                  Rule 144A Eligibility.  On the Closing
Date, the Securities will not be of the same class as securities listed on a
national securities exchange registered under Section 6 of the Exchange Act or
quoted in an automated inter-dealer quotation system; and each of the Time of
Sale Information, as of the Time of Sale, and the Offering Memorandum, as of its
date, contains or will contain all the information that, if requested by a
prospective purchaser of the Securities, would be required to be provided to
such prospective purchaser pursuant to Rule 144A(d)(4) under the Securities Act.

 

(jj)                                No Integration.  Neither the Company nor any
of its affiliates (as defined in Rule 501(b) of Regulation D) has, directly or
through any agent, sold, offered for sale, solicited offers to buy or otherwise
negotiated in respect of, any security (as defined in the Securities Act), that
is or will be integrated with the sale of the Securities in a manner that would
require registration of the Securities under the Securities Act.

 

12

--------------------------------------------------------------------------------


 

(kk)                          No General Solicitation or Directed Selling
Efforts.  None of the Company, its affiliates and any other person acting on its
or their behalf (other than the Initial Purchasers, as to which no
representation is made) has solicited offers for, or offered or sold, the
Securities by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D or in any manner involving a
public offering within the meaning of Section 4(2) of the Securities Act.

 

(ll)                                  Securities Law Exemptions.  Assuming the
accuracy of the representations and warranties of the Initial Purchasers
contained in Section 2(b) and their compliance with their agreements set forth
therein, it is not necessary, in connection with the issuance and sale of the
Securities to the Initial Purchasers and the offer, resale and delivery of the
Securities by the Initial Purchasers in the manner contemplated by this
Agreement, the Time of Sale Information and the Offering Memorandum, to register
the Securities under the Securities Act or to qualify the Indenture under the
Trust Indenture Act of 1939, as amended.

 

4.                                      Further Agreements of the Company.  The
Company covenants and agrees with each Initial Purchaser that:

 

(a)                                 Delivery of Copies. Prior to completion of
the initial offering of the Securities, the Company will deliver to the Initial
Purchasers as many copies of the Preliminary Offering Memorandum, any other Time
of Sale Information, any Issuer Written Communication and the Offering
Memorandum (including all amendments and supplements thereto) as the
Representatives may reasonably request.

 

(b)                                 Offering Memorandum, Amendments or
Supplements.  Prior to completion of the initial offering of the Securities,
before finalizing the Offering Memorandum or making or distributing any
amendment or supplement to any of the Time of Sale Information or the Offering
Memorandum or filing with the Commission any document that will be incorporated
by reference therein, the Company will furnish to the Representatives and
counsel for the Initial Purchasers a copy of the proposed Offering Memorandum or
such amendment or supplement or document to be incorporated by reference therein
for review, and will incorporate therein reasonable comments of the
Representatives and counsel for the Initial Purchasers to the Offering
Memorandum, or any such amendment or supplement.

 

(c)                                  Additional Written Communications.  Before
making, preparing, using, authorizing, approving or referring to any Issuer
Written Communication, the Company will furnish to the Representatives and
counsel for the Initial Purchasers a copy of such written communication for
review and will incorporate therein reasonable comments of the Representatives
and counsel for the Initial Purchasers to any such written communication.

 

(d)                                 Notice to the Representatives.  Prior to
completion of the initial offering of the Securities, the Company will advise
the Representatives promptly, and confirm such advice in writing, if so
requested by the Representatives, in the event that it becomes aware, (i) of the
issuance by any governmental or regulatory authority of any order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering

 

13

--------------------------------------------------------------------------------


 

Memorandum or the Company’s receipt of notification of the initiation or
threatening of any proceeding for that purpose; (ii) of the occurrence of any
event at any time prior to the completion of the initial offering of the
Securities as a result of which any of the Time of Sale Information, any Issuer
Written Communication or the Offering Memorandum as then amended or supplemented
would include any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances existing when such Time of Sale Information, Issuer Written
Communication or the Offering Memorandum is delivered to a purchaser, not
misleading; and (iii) of the receipt by the Company of any notice with respect
to any suspension of the qualification of the Securities for offer and sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose; and the Company will use its reasonable efforts to prevent the issuance
of any such order preventing or suspending the use of any of the Time of Sale
Information, any Issuer Written Communication or the Offering Memorandum or
suspending any such qualification of the Securities and, if any such order is
issued, will use its reasonable efforts to obtain as soon as possible the
withdrawal thereof.

 

(e)                                  Ongoing Compliance of the Offering
Memorandum and Time of Sale Information.  (1) If at any time prior to the
completion of the initial offering of the Securities (i) any event shall occur
or condition shall exist as a result of which the Offering Memorandum as then
amended or supplemented would include any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances existing when the Offering Memorandum
is delivered to a purchaser, not misleading or (ii) it is necessary to amend or
supplement the Offering Memorandum to comply with law, the Company will promptly
notify the Initial Purchasers thereof and forthwith prepare and, subject to
paragraph (b) above, furnish to the Initial Purchasers such amendments or
supplements to the Offering Memorandum (or any document to be filed with the
Commission and incorporated by reference therein) as may be necessary so that
the statements in the Offering Memorandum as so amended or supplemented (or
including such document to be incorporated by reference therein) will not, in
the light of the circumstances existing when the Offering Memorandum is
delivered to a purchaser, be misleading or so that the Offering Memorandum will
comply with law and (2) if at any time prior to the Closing Date (i) any event
shall occur or condition shall exist as a result of which any of the Time of
Sale Information as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Time of Sale Information to comply with law, the Company
will promptly notify the Initial Purchasers thereof and forthwith prepare and,
subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to any of the Time of Sale Information (or any
document to be filed with the Commission and incorporated by reference therein)
as may be necessary so that the statements in any of the Time of Sale
Information as so amended or supplemented will not, in light of the
circumstances under which they were made, be misleading.

 

(f)                                   Blue Sky Compliance.  The Company will use
its commercially reasonable efforts to qualify the Securities for offer and sale
under the securities or Blue Sky laws of such jurisdictions within the United
States as the Representatives shall reasonably request and will

 

14

--------------------------------------------------------------------------------


 

continue such qualifications in effect so long as required for the offering and
resale of the Securities; provided that the Company shall not be required to
(i) qualify as a foreign corporation or other entity or as a dealer in
securities in any such jurisdiction where it would not otherwise be required to
so qualify, (ii) file any general consent to service of process in any such
jurisdiction or (iii) take any action that would subject it to taxation in any
such jurisdiction if it is not otherwise so subject.

 

(g)                                  Clear Market.  For a period of 60 days
after the date of the Offering Memorandum (the “Restricted Period”), the Company
will not (i) offer, pledge, sell, contract to sell, sell any option or contract
to purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, or otherwise transfer or dispose of, directly or
indirectly, or file with the Commission a registration statement under the
Securities Act relating to, any shares of Common Stock or any securities
convertible into or exercisable or exchangeable for Common Stock, or publicly
disclose the intention to make any offer, sale, pledge, disposition or filing,
or (ii) enter into any swap or other agreement that transfers, in whole or in
part, any of the economic consequences of ownership of the Common Stock or any
such other securities, whether any such transaction described in clause (i) or
(ii) above is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise, without the prior written consent of J.P.
Morgan Securities LLC and Citigroup Global Markets Inc.; provided that such
restriction shall not apply to: (1) the Securities; (2) shares of Common Stock
issued by the Company upon conversion of the Securities or upon the exercise or
conversion of options, warrants or convertible securities, in each case
outstanding on the date of this Agreement and disclosed in the Time of Sale
Information; (3) employee stock options granted and shares of Common Stock
issued under plans existing on the date of this Agreement; (4) the filing of any
registration statement on Form S-8 to register shares of Common Stock reserved
for issuance under the Company’s equity compensation plans; and (5) the issuance
of or agreement to issue shares of Common Stock in connection with the Company’s
or any of its subsidiaries’ acquisition of one or more businesses, products or
technologies (whether by means of merger, stock purchase or asset purchase) or
pursuant to an employee benefit plan assumed by the Company or any of its
subsidiaries in connection with such acquisition; provided, that the Company
shall not issue or agree to issue any shares of Common Stock in connection with
such an acquisition during the 30 days after the date of the Offering
Memorandum; provided further, that the aggregate number of shares of Common
Stock that the Company may issue or agree to issue in connection with such an
acquisition during the period from the 31st day to the 60th day after the date
of the Offering Memorandum shall not exceed 1,000,000 shares; provided further,
that the Company shall cause each recipient of such Common Stock to execute and
deliver to the Representatives, on or prior to issuance of such securities a
lock-up agreement in substantially the form of attached hereto as Exhibit A
covering the remainder of the Restricted Period.

 

The Company shall use its reasonable efforts to maintain a program under which
its executive officers and directors who are party to the lock-up letters
described in Section 6(m) hereof may sell shares of Common Stock pursuant to the
exemptions contained in clauses (i) and (ii) of the third paragraph of such
letters.  Such program shall be reasonably designed and enforced by the Company
to ensure that such officers and directors sell no more than an aggregate of
50,000 shares of Common Stock issued upon the exercise of options that will
expire

 

15

--------------------------------------------------------------------------------


 

prior to December 31, 2013, and no more than an aggregate of 125,000 shares of
Common Stock issued upon the vesting of restricted stock units, in each case
during the period that such lock-up letters are in effect.  If at any time the
Company has knowledge that shares of Common Stock in excess of such limitations
have been sold by such officers and directors in violation of such lock-up
agreements or this Agreement, the Company shall immediately notify the Initial
Purchasers and take all reasonably necessary actions to prevent any such further
sales.

 

(h)                                 No Stabilization.  The Company will not
take, directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities and will not take any action prohibited by Regulation M under the
Exchange Act in connection with the distribution of the Securities contemplated
hereby.

 

(i)                                     Underlying Securities. The Company will
reserve and keep available at all times, free of pre-emptive rights, shares of
Common Stock for the purpose of enabling the Company to satisfy all obligations
to issue the Underlying Securities upon conversion of the Securities.  The
Company will use its reasonable efforts to cause the Underlying Securities to be
listed on the NASDAQ Global Select Market (the “Exchange”).

 

(j)                                    Supplying Information.  While the
Securities remain outstanding and are “restricted securities” within the meaning
of Rule 144(a)(3) under the Securities Act, the Company will, during any period
in which the Company is not subject to and in compliance with Section 13 or
15(d) of the Exchange Act, furnish to holders of the Securities, prospective
purchasers of the Securities designated by such holders and securities analysts,
in each case upon request, the information required to be delivered pursuant to
Rule 144A(d)(4) under the Securities Act.

 

(k)                                 DTC.  The Company will assist the Initial
Purchasers in arranging for the Securities to be eligible for clearance and
settlement through DTC.

 

(l)                                     No Resales by the Company.  During the
period from the Closing Date until one year after the Closing Date or the
Additional Closing Date, if applicable, the Company will not, and will not
permit any of its affiliates (as defined in Rule 144 under the Securities Act)
to, resell any of the Securities that have been acquired by any of them, except
for Securities purchased by the Company or any of its affiliates and resold in a
transaction registered under the Securities Act.

 

(m)                             No Integration.  Neither the Company nor any of
its affiliates (as defined in Rule 501(b) of Regulation D) will, directly or
through any agent, sell, offer for sale, solicit offers to buy or otherwise
negotiate in respect of, any security (as defined in the Securities Act), that
is or will be integrated with the sale of the Securities in a manner that would
require registration of the Securities under the Securities Act.

 

(n)                                 No General Solicitation or Directed Selling
Efforts.  None of the Company or any of its affiliates or any other person
acting on its or their behalf (other than the Initial Purchasers, as to which no
covenant is given) will solicit offers for, or offer or sell, the Securities by
means

 

16

--------------------------------------------------------------------------------


 

of any form of general solicitation or general advertising within the meaning of
Rule 502(c) of Regulation D or in any manner involving a public offering within
the meaning of Section 4(2) of the Securities Act.

 

5.                                      Certain Agreements of the Initial
Purchasers.  Each Initial Purchaser hereby represents and agrees that it has not
and will not use, authorize use of, refer to, or participate in the planning for
use of, any written communication that constitutes an offer to sell or the
solicitation of an offer to buy the Securities other than (i) the Preliminary
Offering Memorandum and the Offering Memorandum, (ii) a written communication
that contains no “issuer information” (as defined in Rule 433(h)(2) under the
Securities Act) that was not included (including through incorporation by
reference) in the Preliminary Offering Memorandum or the Offering Memorandum,
(iii) any written communication listed on Annex C or prepared pursuant to
Section 4(c) above (including any electronic road show), (iv) any written
communication prepared by such Initial Purchaser and approved by the Company in
advance in writing or (v) any written communication relating to or that contains
the terms of the Securities and/or other information that was included
(including through incorporation by reference) in the Preliminary Offering
Memorandum or the Offering Memorandum.

 

6.                                      Conditions of Initial Purchasers’
Obligations.  The obligation of each Initial Purchaser to purchase the
Underwritten Securities on the Closing Date or the Option Securities on the
Additional Closing Date, as the case may be, as provided herein is subject to
the performance by the Company of its covenants and other obligations hereunder
and to the following additional conditions:

 

(a)                                 Representations and Warranties.  The
representations and warranties of the Company contained herein shall be true and
correct on the date hereof and on and as of the Closing Date or the Additional
Closing Date, as the case may be; and the statements of the Company and its
officers made in any certificates delivered pursuant to this Agreement shall be
true and correct on and as of the Closing Date or the Additional Closing Date,
as the case may be.

 

(b)                                 No Downgrade.  Subsequent to the earlier of
(A) the Time of Sale and (B) the execution and delivery of this Agreement,
(i) no downgrading shall have occurred in the rating accorded any securities or
preferred stock of or guaranteed by the Company or any of its subsidiaries by
any “nationally recognized statistical rating organization”, as such term is
defined by the Commission for purposes of Rule 436(g)(2) under the Securities
Act and (ii) no such organization shall have publicly announced that it has
under surveillance or review, or has changed its outlook with respect to, its
rating of any securities or preferred stock of or guaranteed by the Company or
any of its subsidiaries (other than an announcement with positive implications
of a possible upgrading).

 

(c)                                  No Material Adverse Change.  No event or
condition of a type described in Section 3(g) hereof shall have occurred or
shall exist, which event or condition is not described in the Time of Sale
Information (excluding any amendment or supplement thereto) and the Offering
Memorandum (excluding any amendment or supplement thereto) and the effect of

 

17

--------------------------------------------------------------------------------


 

which in the judgment of the Representatives makes it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Securities on
the Closing Date or the Additional Closing Date, as the case may be, on the
terms and in the manner contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum.

 

(d)                                 Officer’s Certificate.  The Representatives
shall have received on and as of the Closing Date or the Additional Closing
Date, as the case may be, a certificate of the chief financial officer or chief
accounting officer of the Company and one additional executive officer of the
Company, to their knowledge after reasonable investigation, (i) confirming that
the representations set forth in Sections 3(a) and 3(b) hereof are true and
correct, (ii) confirming that the other representations and warranties of the
Company in this Agreement are true and correct and that the Company has complied
with all agreements and satisfied all conditions on its part to be performed or
satisfied hereunder at or prior to such Closing Date and (iii) to the effect set
forth in paragraphs (b) and (c) above.

 

(e)                                  Comfort Letters.  On the date of this
Agreement and on the Closing Date or the Additional Closing Date, as the case
may be, PricewaterhouseCoopers LLP shall have furnished to the Representatives,
at the request of the Company, letters, dated the respective dates of delivery
thereof and addressed to the Initial Purchasers, in form and substance
reasonably satisfactory to the Representatives, containing statements and
information of the type customarily included in accountants’ “comfort letters”
to underwriters with respect to the financial statements and certain financial
information contained or incorporated by reference in the Time of Sale
Information and the Offering Memorandum; provided, that the letter delivered on
the Closing Date or the Additional Closing Date, as the case may be shall use a
“cut-off” date no more than three business days prior to such Closing Date or
such Additional Closing Date, as the case may be.

 

(f)                                   Opinion and 10b-5 Statement of Counsel for
the Company.  Wilson Sonsini Goodrich & Rosati, Professional Corporation,
counsel for the Company, shall have furnished to the Representatives, at the
request of the Company, their written opinion and 10b-5 statement, dated the
Closing Date or the Additional Closing Date, as the case may be, and addressed
to the Initial Purchasers, substantially to the effect set forth in Annex A
hereto.

 

(g)                                  Opinion and 10b-5 Statement of General
Counsel for the Company. The Representatives shall have received on and as of
the Closing Date or the Additional Closing Date, as the case may be, an opinion
and 10b-5 statement of the General Counsel of the Company, substantially to the
effect set forth in Annex B hereto.

 

(h)                                 Opinion and 10b-5 Statement of Counsel for
the Initial Purchasers.  The Representatives shall have received on and as of
the Closing Date or the Additional Closing Date, as the case may be, an opinion
and 10b-5 statement of Davis Polk & Wardwell LLP, counsel for the Initial
Purchasers, with respect to such matters as the Representatives may

 

18

--------------------------------------------------------------------------------


 

reasonably request, and such counsel shall have received such documents and
information as they may reasonably request to enable them to pass upon such
matters.

 

(i)                                     No Legal Impediment to Issuance.  No
action shall have been taken and no statute, rule, regulation or order shall
have been enacted, adopted or issued by any federal, state or foreign
governmental or regulatory authority that would, as of the Closing Date or the
Additional Closing Date, as the case may be, prevent the issuance or sale of the
Securities; and no injunction or order of any federal, state or foreign court
shall have been issued that would, as of the Closing Date or the Additional
Closing Date, as the case may be, prevent the issuance or sale of the
Securities.

 

(j)                                    DTC.  The Securities shall be eligible
for clearance and settlement through DTC.

 

(k)                                 Exchange Listing.  An application for the
listing of the Underlying Securities shall have been submitted to the Exchange.

 

(l)                                     Lock-up Agreements.  The “lock-up”
agreements, each substantially in the form of Exhibit A hereto, between you and
the executive officers and directors of the Company relating to sales and
certain other dispositions of shares of Common Stock or certain other
securities, delivered to you on or before the date hereof, shall be in full
force and effect on the Closing Date or Additional Closing Date, as the case may
be.

 

(m)                             Additional Documents.  On or prior to the
Closing Date or the Additional Closing Date, as the case may be, the Company
shall have furnished to the Representatives such further certificates, including
certificates of good standing, and documents as the Representatives may
reasonably request.

 

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

 

7.                                      Indemnification and Contribution.

 

(a)                                 Indemnification of the Initial Purchasers. 
The Company agrees to indemnify and hold harmless each Initial Purchaser, its
affiliates, its employees, its agents, its directors and officers and each
person, if any, who controls such Initial Purchaser within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any and all losses, claims, damages and liabilities (including, without
limitation, legal fees and other expenses reasonably incurred), joint or
several, that arise out of, or are based upon, (i) any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum, any of the other Time of Sale Information, any Issuer
Written Communication, any road show as defined in Rule 433(h) under the
Securities Act (a “road show”) or the Offering Memorandum (or any amendment or
supplement thereto) or any omission or alleged omission to state therein a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, in each case except
insofar as such losses, claims, damages or liabilities arise out of, or are
based upon, any untrue statement or

 

19

--------------------------------------------------------------------------------


 

omission or alleged untrue statement or omission made in reliance upon and in
conformity with any information relating to any Initial Purchaser furnished to
the Company in writing by such Initial Purchaser through the Representatives
expressly for use therein, it being understood and agreed that the only such
information furnished by any Initial Purchaser consists of the information
described as such in subsection (b) below.

 

(b)                                 Indemnification of the Company.  Each
Initial Purchaser agrees, severally and not jointly, to indemnify and hold
harmless the Company, its employees, its agents, its directors, its officers and
each person, if any, who controls the Company within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act to the same extent as
the indemnity set forth in paragraph (a) above, but only with respect to any
losses, claims, damages or liabilities that arise out of, or are based upon, any
untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with any information relating to such Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
the Representatives expressly for use in the Preliminary Offering Memorandum,
any of the other Time of Sale Information (including any of the other Time of
Sale Information that has subsequently been amended), any Issuer Written
Communication, any road show or the Offering Memorandum (or any amendment or
supplement thereto), it being understood and agreed upon that the only such
information furnished by any Initial Purchaser consists of the following
information in the section entitled “Plan of Distribution” in the Offering
Memorandum furnished on behalf of each Initial Purchaser: the information
contained in the second paragraph and in the fourth sentence of the third
paragraph under the caption “New Issue of Notes” and the information contained
in the first paragraph under the caption “Price Stabilization and Short
Positions”.

 

(c)                                  Notice and Procedures.  If any suit,
action, proceeding (including any governmental or regulatory investigation),
claim or demand shall be brought or asserted against any person in respect of
which indemnification may be sought pursuant to either paragraph (a) or
(b) above, such person (the “Indemnified Person”) shall promptly notify the
person against whom such indemnification may be sought (the “Indemnifying
Person”) in writing; provided that the failure to notify the Indemnifying Person
shall not relieve it from any liability that it may have under paragraph (a) or
(b) above except to the extent that it has been materially prejudiced (through
the forfeiture of substantive rights or defenses) by such failure; and provided,
further, that the failure to notify the Indemnifying Person shall not relieve it
from any liability that it may have to an Indemnified Person otherwise than
under paragraph (a) or (b) above.  If any such proceeding shall be brought or
asserted against an Indemnified Person and it shall have notified the
Indemnifying Person thereof, the Indemnifying Person shall retain counsel
reasonably satisfactory to the Indemnified Person (who shall not, without the
consent of the Indemnified Person, be counsel to the Indemnifying Person) to
represent the Indemnified Person in such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding, as incurred.  In any such
proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person unless (i) the Indemnifying Person and the Indemnified
Person shall have mutually agreed to the contrary; (ii) the Indemnifying Person
has failed within a reasonable time to retain counsel reasonably satisfactory to
the Indemnified Person; (iii) the Indemnified Person shall have reasonably

 

20

--------------------------------------------------------------------------------


 

concluded that there may be legal defenses available to it that are different
from or in addition to those available to the Indemnifying Person; or (iv) the
named parties in any such proceeding (including any impleaded parties) include
both the Indemnifying Person and the Indemnified Person and representation of
both parties by the same counsel would be inappropriate due to actual or
potential differing interest between them.  It is understood and agreed that the
Indemnifying Person shall not, in connection with any proceeding or related
proceeding in the same jurisdiction, be liable for the fees and expenses of more
than one separate firm (in addition to any local counsel) for all Indemnified
Persons, and that all such fees and expenses shall be paid or reimbursed as they
are incurred.  Any such separate firm for any Initial Purchaser, its affiliates,
directors and officers and any control persons of such Initial Purchaser shall
be designated in writing by the Representatives and any such separate firm for
the Company, its directors, its officers and any control persons of the Company
shall be designated in writing by the Company.  The Indemnifying Person shall
not be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the Indemnifying Person agrees to indemnify each Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment.  No Indemnifying Person shall, without the written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnification could have been sought hereunder by such Indemnified
Person, unless such settlement (x) includes an unconditional release of such
Indemnified Person, in form and substance reasonably satisfactory to such
Indemnified Person, from all liability on claims that are the subject matter of
such proceeding and (y) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

 

(d)           Contribution.  If the indemnification provided for in paragraphs
(a) and (b) above is unavailable to an Indemnified Person or insufficient in
respect of any losses, claims, damages or liabilities referred to therein, then
each Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company, on the one hand, and the Initial Purchasers,
on the other, from the offering of the Securities or (ii) if the allocation
provided by clause (i) is not permitted by applicable law, in such proportion as
is appropriate to reflect not only the relative benefits referred to in clause
(i) but also the relative fault of the Company, on the one hand, and the Initial
Purchasers, on the other, in connection with the statements or omissions that
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations.  The relative benefits received by the
Company, on the one hand, and the Initial Purchasers, on the other, shall be
deemed to be in the same respective proportions as the net proceeds (before
deducting expenses but after deducting discounts and commissions) received by
the Company from the sale of the Securities and the total discounts and
commissions received by the Initial Purchasers in connection therewith, as
provided in this Agreement, bear to the aggregate offering price of the
Securities.  The relative fault of the Company, on the one hand, and the Initial
Purchasers, on the other, shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or by the Initial Purchasers and the parties’ relative
intent,

 

21

--------------------------------------------------------------------------------


 

knowledge, access to information and opportunity to correct or prevent such
statement or omission.

 

(e)           Limitation on Liability.  The Company and the Initial Purchasers
agree that it would not be just and equitable if contribution pursuant to this
Section 7 were determined by pro rata allocation (even if the Initial Purchasers
were treated as one entity for such purpose) or by any other method of
allocation that does not take account of the equitable considerations referred
to in paragraph (d) above.  The amount paid or payable by an Indemnified Person
as a result of the losses, claims, damages and liabilities referred to in
paragraph (d) above shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such Indemnified Person in
connection with any such action or claim.  Notwithstanding the provisions of
this Section 7, in no event shall an Initial Purchaser be required to contribute
any amount in excess of the amount by which the total discounts and commissions
received by such Initial Purchaser with respect to the offering of the
Securities exceeds the amount of any damages that such Initial Purchaser has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.  The Initial Purchasers’ obligations to contribute
pursuant to this Section 7 are several in proportion to their respective
purchase obligations hereunder and not joint.

 

(f)            Non-Exclusive Remedies.  The remedies provided for in this
Section 7 are not exclusive and shall not limit any rights or remedies which may
otherwise be available to any Indemnified Person at law or in equity.

 

8.             Effectiveness of Agreement.  This Agreement shall become
effective upon the execution and delivery hereof by the parties hereto.

 

9.               Termination.  This Agreement may be terminated in the absolute
discretion of the Representatives, by notice to the Company, if after the
execution and delivery of this Agreement and prior to the Closing Date or, in
the case of the Option Securities, prior to the Additional Closing Date
(i) there shall have occurred any change in U.S. or international financial,
political or economic conditions as would, in the judgment of the
Representatives, be likely to prejudice materially the success of the proposed
issue, sale or distribution of the Securities; (ii) trading generally shall have
been materially suspended or materially limited on or by any of the New York
Stock Exchange or the NASDAQ Global Select Market; (iii) trading of any
securities issued or guaranteed by the Company shall have been suspended on any
exchange or in any over-the-counter market; (iv) a general moratorium on
commercial banking activities shall have been declared by federal or New York
State authorities; (v) there shall have occurred any major disruption of
settlements of securities or clearance services in the United States or
(vi) there shall have occurred any outbreak or escalation of hostilities or any
change in financial markets or any calamity or crisis, either within or outside
the United States, that, in the judgment of the Representatives, is material and
adverse and makes it impracticable or inadvisable to proceed with the offering,
sale or payment for and delivery of the Securities on the Closing Date or the

 

22

--------------------------------------------------------------------------------


 

Additional Closing Date, as the case may be, on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.

 

10.          Defaulting Initial Purchaser.  (a)  If, on the Closing Date or the
Additional Closing Date, as the case may be, any Initial Purchaser defaults on
its obligation to purchase the Securities that it has agreed to purchase
hereunder on such date, the non-defaulting Initial Purchasers may in their
discretion arrange for the purchase of such Securities by other persons
satisfactory to the Company on the terms contained in this Agreement.  If,
within 36 hours after any such default by any Initial Purchaser, the
non-defaulting Initial Purchasers do not arrange for the purchase of such
Securities, then the Company shall be entitled to a further period of 36 hours
within which to procure other persons satisfactory to the non-defaulting Initial
Purchasers to purchase such Securities on such terms.  If other persons become
obligated or agree to purchase the Securities of a defaulting Initial Purchaser,
either the non-defaulting Initial Purchasers or the Company may postpone the
Closing Date or the Additional Closing Date, as the case may be, for up to five
full business days in order to effect any changes that in the opinion of counsel
for the Company or counsel for the Initial Purchasers may be necessary in the
Time of Sale Information, the Offering Memorandum or in any other document or
arrangement, and the Company agrees to promptly prepare any amendment or
supplement to the Time of Sale Information or the Offering Memorandum that
effects any such changes.  As used in this Agreement, the term “Initial
Purchaser” includes, for all purposes of this Agreement unless the context
otherwise requires, any person not listed in Schedule 1 hereto that, pursuant to
this Section 10, purchases Securities that a defaulting Initial Purchaser agreed
but failed to purchase.

 

(b)           If, after giving effect to any arrangements for the purchase of
the Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate number of Securities that remain unpurchased on the
Closing Date or the Additional Closing Date, as the case may be, does not exceed
one-eleventh of the aggregate number of Securities to be purchased on such date,
then the Company shall have the right to require each non-defaulting Initial
Purchaser to purchase the number of Securities that such Initial Purchaser
agreed to purchase hereunder on such date plus such Initial Purchaser’s pro rata
share (based on the number of Securities that such Initial Purchaser agreed to
purchase on such date) of the Securities of such defaulting Initial Purchaser or
Initial Purchasers for which such arrangements have not been made.

 

(c)           If, after giving effect to any arrangements for the purchase of
the Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate number of Securities that remain unpurchased on the
Closing Date or the Additional Closing Date, as the case may be, exceeds
one-eleventh of the aggregate amount of Securities to be purchased on such date,
or if the Company shall not exercise the right described in paragraph (b) above,
then this Agreement or, with respect to any Additional Closing Date, the
obligation of the Initial Purchasers to purchase Securities on the Additional
Closing Date, as the case may be, shall terminate without liability on the part
of the non-defaulting Initial Purchasers.  Any termination of this Agreement
pursuant to this Section 10 shall be without liability on the part of the
Company, except that the Company will continue to be liable

 

23

--------------------------------------------------------------------------------


 

for the payment of expenses as set forth in Section 11 hereof and except that
the provisions of Section 7 hereof shall not terminate and shall remain in
effect.

 

(d)           Nothing contained herein shall relieve a defaulting Initial
Purchaser of any liability it may have to the Company or any non-defaulting
Initial Purchaser for damages caused by its default.

 

11.          Payment of Expenses.  (a)  Whether or not the transactions
contemplated by this Agreement are consummated or this Agreement is terminated,
the Company will pay or cause to be paid all costs and expenses incident to the
performance of its obligations hereunder, including without limitation, (i) the
costs incident to the authorization, issuance, sale, preparation and delivery of
the Securities and any taxes payable in that connection; (ii) the costs incident
to the preparation and printing of the Preliminary Offering Memorandum, any
other Time of Sale Information, any Issuer Written Communication and the
Offering Memorandum (including any amendments and supplements thereto) and the
distribution thereof; (iii) the costs of reproducing and distributing each of
the Transaction Documents; (iv) the fees and expenses of the Company’s counsel
and independent accountants; (v) the fees and expenses incurred in connection
with the registration or qualification and determination of eligibility for
investment of the Securities under the laws of such jurisdictions as the
Representatives may designate and the preparation, printing and distribution of
a Blue Sky Memorandum (including the related fees and expenses of counsel for
the Initial Purchasers) (such amount not to exceed $2,500); (vi) the fees and
expenses of the Trustee and any paying agent (including related fees and
expenses of any counsel to such parties); (vii) all expenses and application
fees incurred in connection with the application for the approval of the
Securities for book-entry transfer by DTC; (viii) all expenses incurred by the
Company (for avoidance of doubt, excluding expenses incurred by the Initial
Purchasers) in connection with any “road show” presentation to potential
investors; and (ix) all expenses and application fees related to the listing of
the Underlying Securities on the NASDAQ Global Select Market.

 

(b)           If (i) this Agreement is terminated pursuant to Section 9 (other
than pursuant to clause (i), (ii), (iv), (v) or (vi) of Section 9), (ii) the
Company for any reason fails to tender the Securities for delivery to the
Initial Purchasers or (iii) the Initial Purchasers decline to purchase the
Securities for any reason permitted under this Agreement other than pursuant to
Section 10, the Company agrees to reimburse the Initial Purchasers for all
out-of-pocket costs and expenses (including the fees and expenses of their
counsel) reasonably incurred by the Initial Purchasers in connection with this
Agreement and the offering contemplated hereby.

 

12.          Persons Entitled to Benefit of Agreement.  This Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective successors and the officers and directors and any controlling persons
referred to in Section 7 hereof.  Nothing in this Agreement is intended or shall
be construed to give any other person any legal or equitable right, remedy or
claim under or in respect of this Agreement or any provision contained herein. 
No purchaser of Securities from any Initial Purchaser shall be deemed to be a
successor merely by reason of such purchase.

 

24

--------------------------------------------------------------------------------


 

13.          Survival.  The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company and the Initial
Purchasers contained in this Agreement or made by or on behalf of the Company or
the Initial Purchasers pursuant to this Agreement or any certificate delivered
pursuant hereto shall survive the delivery of and payment for the Securities and
shall remain in full force and effect, regardless of any termination of this
Agreement or any investigation made by or on behalf of the Company or the
Initial Purchasers.

 

14.          Certain Defined Terms.  For purposes of this Agreement, (a) except
where otherwise expressly provided, the term “affiliate” has the meaning set
forth in Rule 405 under the Securities Act; (b) the term “business day” means
any day other than a day on which banks are permitted or required to be closed
in New York City; (c) the term “subsidiary” has the meaning set forth in
Rule 405 under the Securities Act; and (d) the term “significant subsidiary” has
the meaning set forth in Rule 1-02 of Regulation S-X under the Exchange Act.

 

15.          Miscellaneous.  (a)  Authority of the Representatives.  Any action
by the Initial Purchasers hereunder may be taken by the Representatives on
behalf of the Initial Purchasers, and any such action taken by the
Representatives shall be binding upon the Initial Purchasers.

 

(b)           Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given if mailed or transmitted
and confirmed by any standard form of telecommunication.  Notices to the Initial
Purchasers shall be given to the Representatives  c/o J.P. Morgan Securities
LLC, 383 Madison Avenue, New York, New York 10179 (fax: (212) 622-8358);
Attention: Equity Syndicate Desk, c/o Citigroup Global Markets Inc., 388
Greenwich Street, New York, New York 10013, (fax: (212) 816-7912), Attention:
General Counsel and c/o Jefferies LLC, 520 Madison Avenue, New York, New York
10022, attention of General Counsel (fax: (646) 619-4437).  Notices to the
Company shall be given to it at 1050 Enterprise Way, Suite 700, Sunnyvale,
California 94089, (fax: (408) 462-8001); Attention: General Counsel, with a copy
to Wilson Sonsini Goodrich & Rosati, Professional Corporation, 650 Page Mill
Road, Palo Alto, California 94304 (fax: (650) 493-6811), Attention: Aaron J.
Alter.

 

(c)           Governing Law.  This Agreement and any claim, controversy or
dispute arising under or related to this Agreement shall be governed by and
construed in accordance with the laws of the State of New York.

 

(d)           Counterparts.  This Agreement may be signed in counterparts (which
may include counterparts delivered by any standard form of telecommunication),
each of which shall be an original and all of which together shall constitute
one and the same instrument.

 

(e)           Amendments or Waivers.  No amendment or waiver of any provision of
this Agreement, nor any consent or approval to any departure therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
parties hereto.

 

(f)            Headings.  The headings herein are included for convenience of
reference only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.

 

25

--------------------------------------------------------------------------------


 

(g)           Xtract Research LLC.  The Company hereby agrees that the Initial
Purchasers may provide copies of the Preliminary Offering Memorandum and the
Final Offering Memorandum relating to the offering of the Securities and any
other agreements or documents relating thereto, including, without limitation,
any trust indentures, to Xtract Research LLC (“Xtract”) following the completion
of the offering for inclusion in an online research service sponsored by Xtract,
access to which is restricted to “qualified institutional buyers” as defined in
Rule 144A under the Securities Act.

 

26

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

 

Very truly yours,

 

 

 

RAMBUS INC.

 

 

 

 

 

 

By

/s/ Satish Rishi

 

 

Name:

Satish Rishi

 

 

Title:

Senior Vice President, Finance and Chief Financial Officer

Accepted:  August 12, 2013

 

 

 

J.P. MORGAN SECURITIES LLC

 

CITIGROUP GLOBAL MARKETS INC.

 

JEFFERIES LLC

 

 

 

Acting severally on behalf of themselves and the

 

several Initial Purchasers listed

 

in Schedule 1 hereto.

 

 

 

 

 

 

By:

J.P. Morgan Securities LLC

 

 

 

 

 

 

 

By:

/s/ Tim Oeljeschlager

 

 

Name:

Tim Oeljeschlager

 

 

Title:

Vice President

 

 

 

 

By:

Citigroup Global Markets Inc.

 

 

 

 

 

 

 

By:

/s/ Jon Krahulik

 

 

Name:

Jon Krahulik

 

 

Title:

Managing Director

 

 

 

 

By:

Jefferies LLC

 

 

 

 

 

 

 

By:

/s/ Steven D. Abbott

 

 

Name:

Steven D. Abbott

 

 

Title:

Managing Director

 

27

--------------------------------------------------------------------------------


 

Schedule 1

 

Initial Purchaser

 

Principal Amount

 

 

 

 

 

J.P. Morgan Securities LLC

 

$

60,000,000

 

Citigroup Global Markets Inc.

 

36,000,000

 

Jefferies LLC

 

24,000,000

 

 

 

 

 

Total

 

$

120,000,000

 

 

28

--------------------------------------------------------------------------------


 

Annex A

 

Form of Opinion of Counsel for the Company

 

[ATTACHED]

 

29

--------------------------------------------------------------------------------


 

Annex B

 

Form of Opinion of General Counsel for the Company

 

[ATTACHED]

 

30

--------------------------------------------------------------------------------


 

Annex C

 

a.  Time of Sale Information

 

Term sheet containing the terms of the Securities, substantially in the form of
Annex D.

 

31

--------------------------------------------------------------------------------


 

Annex D

 

RAMBUS INC.

 

Pricing Term Sheet

 

[ATTACHED]

 

32

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF LOCK-UP AGREEMENT

 

 

August     , 2013

 

J.P. MORGAN SECURITIES LLC

CITIGROUP GLOBAL MARKETS INC.

JEFFERIES LLC

 

As Representatives of the several Initial Purchasers listed in Schedule 1 to the
Purchase Agreement referred to below

 

c/o J.P. Morgan Securities LLC

383 Madison Avenue

New York, NY 10179

 

c/o Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

 

c/o Jefferies LLC

520 Madison Avenue

New York, New York 10022

 

Ladies and Gentlemen:

 

The undersigned understands that you, as Representatives of the several Initial
Purchasers, propose to enter into a Purchase Agreement (the “Purchase
Agreement”) with Rambus Inc., a Delaware corporation (the “Company”), providing
for the purchase and resale (the “Placement”) by the several Initial Purchasers
named in Schedule 1 to the Purchase Agreement (the “Initial Purchasers”), of
Convertible Senior Notes due 2018 of the Company (the “Securities”). Capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Purchase Agreement.

 

In consideration of the Initial Purchasers’ agreement to purchase and make the
Placement of the Securities, and for other good and valuable consideration
receipt of which is hereby acknowledged, the undersigned hereby agrees that,
without the prior written consent of J.P. Morgan Securities LLC and Citigroup
Global Markets Inc. on behalf of the Initial Purchasers, the undersigned will
not, during the period commencing on the date hereof and ending 60 days after
the date of the final offering memorandum relating to the Placement (the
“Lock-Up Period”), (1) offer, pledge, sell, contract to sell, sell any option or

 

33

--------------------------------------------------------------------------------


 

contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase, or otherwise transfer or dispose of, directly or
indirectly, any shares of Common Stock, $0.001 per share par value, of the
Company (the “Common Stock”) or any securities convertible into or exercisable
or exchangeable for Common Stock (including without limitation, Common Stock or
such other securities which may be deemed to be beneficially owned by the
undersigned in accordance with the rules and regulations of the Securities and
Exchange Commission and securities which may be issued upon exercise of a stock
option or warrant), or publicly disclose the intention to make any offer, sale,
pledge or disposition, (2) enter into any swap or other agreement that
transfers, in whole or in part, any of the economic consequences of ownership of
the Common Stock or such other securities, whether any such transaction
described in clause (1) or (2) above is to be settled by delivery of Common
Stock or such other securities, in cash or otherwise or (3) make any demand for
or exercise any right with respect to the registration of any shares of Common
Stock or any security convertible into or exercisable or exchangeable for Common
Stock.

 

Any Common Stock received upon exercise of options or vesting of restricted
stock units granted to the undersigned also will be subject to this Letter
Agreement; provided that, notwithstanding the foregoing, during the last 30 days
of the Lock-Up Period, offers, sales or other dispositions by the undersigned
(i) together with all other individuals subject to a lock-up agreement
substantially similar hereto, of up to an aggregate of 50,000 shares of Common
Stock issued upon the exercise of options during the Lock-Up Period that will
expire prior to the Lock-Up Period, (ii) together with all other individuals
subject to a lock-up agreement substantially similar hereto, of up to an
aggregate of 125,000 shares of Common Stock issued upon the vesting of
restricted stock units during the Lock-Up Period, and (iii) to the Company of
Common Stock upon a vesting event to pay required withholding taxes, shall not
be subject to this Letter Agreement.  Offers, sales or other dispositions of
Common Stock pursuant to a written plan (a “Plan”) for trading securities in
effect on the date hereof and disclosed to the Representatives will not be
subject to this Letter Agreement if such Plan (i) was established pursuant to
and in accordance with Rule 10b5-1(c) under the Securities Exchange Act of 1934,
as amended and (ii) is not amended or modified during the Lock-Up Period.  A
transfer of Common Stock (i) as a bona fide gift or (ii) to a family member or
trust may be made, provided the donee or transferee, as applicable, agrees to be
bound in writing by the terms of this Letter Agreement prior to such transfer
and no filing by any party (donor, donee, transferor or transferee) under the
Exchange Act shall be required or shall be voluntarily made in connection with
such transfer (other than a filing on a Form 5 made after the expiration of the
Lock-Up Period).  A transfer of Common Stock by will or intestate succession to
the immediate family of one of the Company’s executive officers or directors
shall not be subject to this Letter Agreement.

 

In furtherance of the foregoing, the Company, and any duly appointed transfer
agent for the registration or transfer of the securities described herein, are
hereby authorized to decline to make any transfer of securities if such transfer
would constitute a violation or breach of this Letter Agreement.

 

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Letter Agreement. All authority herein
conferred or agreed to be

 

34

--------------------------------------------------------------------------------


 

conferred and any obligations of the undersigned shall be binding upon the
successors, assigns, heirs or personal representatives of the undersigned.

 

The undersigned understands that, if the Purchase Agreement does not become
effective, or if the Purchase Agreement (other than the provisions thereof which
survive termination) shall terminate or be terminated prior to payment for and
delivery of the Common Stock to be sold thereunder, the undersigned shall be
released form all obligations under this Letter Agreement.  The undersigned
understands that the Initial Purchasers are entering into the Purchase Agreement
and proceeding with the Placement in reliance upon this Letter Agreement.

 

This Letter Agreement and any claim, controversy or dispute arising under or
related to this Letter Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
conflict of laws principles thereof.

 

 

Very truly yours,

 

 

 

[NAME OF STOCKHOLDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

35

--------------------------------------------------------------------------------